DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 23, 2021 has been entered. Claims 1-6, 8-10 and 13-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5, 8-10 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a light detector" in both lines 9-10 and line 19, .  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 8-10 and 13-21 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9, 13-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (US 2011/0092824 A1) (hereinafter – Veen) in view of Krishnan et al. (US 2012/0136257 A1) (hereinafter – Krishnan).

Regarding claim 1, Veen discloses A sensor system for sensing physiological information of a subject, said system comprising (abstract):
 a first device, comprising (Para. [0028], “Further, it is especially preferred, that a set of only two frequencies is used, wherein the second modulation frequency is chosen from the spectrum when the attenuation is measured using the first frequency and vice versa, thereby continuously seeking the optimal modulation frequency”): 
a context information obtaining unit for obtaining context information indicating one or more of (Para. [0028], “Further, it is especially preferred, that a set of only two frequencies is used, wherein the second modulation frequency is chosen from the spectrum when the attenuation is measured using the first frequency and vice versa, thereby continuously seeking the optimal modulation frequency”):
(i) settings of an interference reduction algorithm (Para. [0027], “If another frequency in the set results in a lower attenuation measurement, this is a result of interference in that modulation frequency band, and the corresponding frequency is preferably replaced.”); and
and (ii) spectral information indicating an ambient light spectrum, said spectral information allowing the sensor system to determine the modulation mode and/or settings of an interference reduction algorithm, wherein said context information obtaining unit comprises a light detector for detecting the ambient light spectrum (Para. [0056], “Generally, the ambient light modulation spectrum does not cover the entire frequency set, and it can be assumed that at least one of the modulation frequencies is free of interference. To that end, the frequency set should be chosen initially such that sufficient spectral diversity is guaranteed.”); 
a second device, and comprising (Para. [0046], “FIG. 1 shows a typical setup for transmission pulse oximetry: A red light source 1 and an infrared (IR) light source 2 are used for irradiating red light of 660 nm and IR light of 940 nm onto tissue of a patient, i.e. onto a finger 3. The part of the light which is transmitted through the finger 3 is then collected with a common light detector 4.”): 
one or more light emitters for emitting modulated light onto tissue of the subject (Para. [0046], “FIG. 1 shows a typical setup for transmission pulse oximetry: A red light source 1 and an infrared (IR) light source 2 are used for irradiating red light of 660 nm and IR light of 940 nm onto tissue of a patient, i.e. onto a finger 3. The part of the light which is transmitted through the finger 3 is then collected with a common light detector 4.”);
a light detector for detecting light which is transmitted through the tissue or/and which is reflected from the tissue (Para. [0046], “FIG. 1 shows a typical setup for transmission pulse oximetry: A red light source 1 and an infrared (IR) light source 2 are used for irradiating red light of 660 nm and IR light of 940 nm onto tissue of a patient, i.e. onto a finger 3. The part of the light which is transmitted through the finger 3 is then collected with a common light detector 4.”); and 
further comprising: (i) a light modulator for modulating light in accordance with the modulation mode determined from the received context  information and a light demodulator for demodulating the detected light in accordance with the modulation mode used by the light modulator for modulating light (Para. [0047], “The system comprises a processing unit 5 that adjusts the parameters of a light modulator 6 which acts a pulse controller and modulates the light sources 1, 2.” And para. [0048], “Correlators 10, each comprising a demodulator 11 and a demultiplexer 12, are used , and/or
 (ii) a processing unit for performing an interference reduction algorithm for reducing ambient light interference with settings indicated by or determined from the received context information (Para. [0047], “The system comprises a processing unit 5 that adjusts the parameters of a light modulator 6 which acts a pulse controller and modulates the light sources 1, 2.” And para. [0048], “Correlators 10, each comprising a demodulator 11 and a demultiplexer 12, are used to simultaneously demodulate and demultiplex the detected light, and the results are presented to the processing unit 5, which determines the parameters of interest by evaluating the transmitted and demodulated signals.”).
Veen fails to disclose and a communication unit for transmitting the obtained context information; 
said second device being separate from the first device,
a communication unit for receiving, from the communication unit of the first device, the transmitted context information,
However, in the same field of endeavor, Krishnan teaches and a communication unit for transmitting the obtained context information (Para. [0024], “The patient monitor 12 may exchange signals with the medical sensor 14 via a communication cable 16.” Thus the patient monitor and sensor are separate devices capable of communicating together); 
said second device being separate from the first device (Para. [0024], “The patient monitor 12 may exchange signals with the medical sensor 14 via a communication cable 16.” Thus the patient monitor and sensor are separate devices capable of communicating together),
a communication unit for receiving, from the communication unit of the first device, the transmitted context information (Para. [0024], “The patient monitor 12 may exchange signals with the ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include an ambient light detection device separate from the sensor as taught by Krishnan in order to connect to multiple other devices (Para. [0024], “In certain embodiments, the patient monitor 12 may include a processor that may determine a physiological parameter of a patient based on these signals obtained from the medical sensor 14. Indeed, in the presently illustrated embodiment of the system 10, the medical sensor 14 is a pulse oximetry sensor that may non-invasively obtain pulse oximetry data from a patient. In other embodiments, the medical sensor 14 may represent any other suitable non-invasive optical sensor.”).
Regarding claim 2, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen further discloses wherein said processing unit is configured to determine a vital parameter of a subject from the received light (Abstract).
Regarding claim 3, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen further discloses wherein said light detector of the first device or second device is configured to measure the ambient light spectrum while no light is emitted by said light emitter (Para. [0016], “Especially, this means that the step of "collecting ambient light and/or light which is transmitted through the tissue and/or light which is reflected from the tissue" can be executed during the emission of modulated light and/or in a time period in which no modulated light is emitted and, thus, only ambient light is collected.”),
and wherein said processing unit is configured to determine from the measured ambient light spectrum the modulation mode and/or settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold or a threshold determined from the context information and/or said communication unit is configured to transmit further spectral information indicating the measured ambient light spectrum to an external entity (Para. [0045], “According to an embodiment of the invention, instead of fixing the light modulation frequency bands upon manufacturing of the attenuation measurement device, the modulation scheme is adapted "in-situ" to the modulation spectrum of the ambient light. This modulation scheme is realized by actively monitoring the ambient light or the effect thereof on the detection performance, and changing the transmission and/or detection parameters such that interference with modulated ambient light is avoided or suppressed.”).
Regarding claim 5, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen further discloses wherein said processing unit is configured to determine if ambient light interference is below a threshold and to set said threshold in accordance with sensor type information included in said context information (Para. [0014], “determining a modulation mode for which the contribution of the ambient light is minimized or falls under a predefined threshold;”).
Regarding claim 6, Veen discloses A method for sensing physiological information of a subject, said method comprising (abstract):
 receiving, by a light emitting device, context information indicating one or more of (Para. [0028], “Further, it is especially preferred, that a set of only two frequencies is used, wherein the second modulation frequency is chosen from the spectrum when the attenuation is measured using the first frequency and vice versa, thereby continuously seeking the optimal modulation frequency”):
(i) settings of an interference reduction algorithm (Para. [0027], “If another frequency in the set results in a lower attenuation measurement, this is a result of interference in that modulation frequency band, and the corresponding frequency is preferably replaced.”), and
(ii) spectral information indicating an ambient light spectrum, said spectral information allowing the sensor device to determine the modulation mode and/or settings of an interference reduction algorithm (Para. [0056], “Generally, the ambient light modulation spectrum does not cover ,
wherein the context information is obtained by a first device comprising: a context information obtaining unit comprising a light detector for detecting the ambient light spectrum (Para. [0028], “Further, it is especially preferred, that a set of only two frequencies is used, wherein the second modulation frequency is chosen from the spectrum when the attenuation is measured using the first frequency and vice versa, thereby continuously seeking the optimal modulation frequency”), 
emitting, by the light emitting device, modulated light onto the tissue of the subject (Para. [0046], “FIG. 1 shows a typical setup for transmission pulse oximetry: A red light source 1 and an infrared (IR) light source 2 are used for irradiating red light of 660 nm and IR light of 940 nm onto tissue of a patient, i.e. onto a finger 3. The part of the light which is transmitted through the finger 3 is then collected with a common light detector 4.”);
detecting, by the light emitting device, light which is transmitted through the tissue or/and which is reflected from the tissue (Para. [0046], “FIG. 1 shows a typical setup for transmission pulse oximetry: A red light source 1 and an infrared (IR) light source 2 are used for irradiating red light of 660 nm and IR light of 940 nm onto tissue of a patient, i.e. onto a finger 3. The part of the light which is transmitted through the finger 3 is then collected with a common light detector 4.”); and
modulating light in accordance with the modulation mode determined from the received spectral information and demodulating the detected light in accordance with the modulation mode (Para. [0047], “The system comprises a processing unit 5 that adjusts the parameters of a light modulator 6 which acts a pulse controller and modulates the light sources 1, 2.” And para. [0048], “Correlators 10, each comprising a demodulator 11 and a demultiplexer 12, are used to simultaneously ,
and/or performing an interference reduction algorithm for reducing ambient light interference with settings indicated by or determined from the received context information (Para. [0047], “The system comprises a processing unit 5 that adjusts the parameters of a light modulator 6 which acts a pulse controller and modulates the light sources 1, 2.” And para. [0048], “Correlators 10, each comprising a demodulator 11 and a demultiplexer 12, are used to simultaneously demodulate and demultiplex the detected light, and the results are presented to the processing unit 5, which determines the parameters of interest by evaluating the transmitted and demodulated signals.”).
Veen fails to disclose and a communication unit for transmitting the obtained context information to the light emitting device, wherein the light emitting device is separate from the first device; 
However, in the same field of endeavor, Krishnan teaches and a communication unit for transmitting the obtained context information to the light emitting device, wherein the light emitting device is separate from the first device (Para. [0024], “The patient monitor 12 may exchange signals with the medical sensor 14 via a communication cable 16.” Thus the patient monitor and sensor are separate devices capable of communicating together);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include an ambient light detection device separate from the sensor as taught by Krishnan in order to connect to multiple other devices (Para. [0024], “In certain embodiments, the patient monitor 12 may include a processor that may determine a physiological parameter of a patient based on these signals obtained from the medical sensor 14. Indeed, in the presently illustrated embodiment of the system 10, the medical sensor 14 is a 
Regarding claim 9, Veen discloses The sensor system as claimed in claim 1, Veen further discloses wherein the first device comprises a processing unit for determining from the obtained context information the modulation mode and/or the settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold (Para. [0014], “determining a modulation mode for which the contribution of the ambient light is minimized or falls under a predefined threshold;”).
Regarding claim 13, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen further discloses wherein said processing unit is configured determine from received spectral information the modulation mode and/or settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold or a threshold determined from the context information (Para. [0014], “determining a modulation mode for which the contribution of the ambient light is minimized or falls under a predefined threshold;”).
Regarding claim 14, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen further discloses wherein said light detector of the first device is configured to measure the ambient light spectrum while no light is emitted by said light emitter (Para. [0016], “Especially, this means that the step of "collecting ambient light and/or light which is transmitted through the tissue and/or light which is reflected from the tissue" can be executed during the emission of modulated light and/or in a time period in which no modulated light is emitted and, thus, only ambient light is collected.”), 
Veen fails to disclose and wherein said communication unit of the second device is configured to transmit further spectral information indicating the measured ambient light spectrum to an external entity.
and wherein said communication unit of the second device is configured to transmit further spectral information indicating the measured ambient light spectrum to an external entity (Para. [0024], “The patient monitor 12 may exchange signals with the medical sensor 14 via a communication cable 16.” Thus the patient monitor and sensor are separate devices capable of communicating together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include an ambient light detection device separate from the sensor as taught by Krishnan in order to connect to multiple other devices (Para. [0024], “In certain embodiments, the patient monitor 12 may include a processor that may determine a physiological parameter of a patient based on these signals obtained from the medical sensor 14. Indeed, in the presently illustrated embodiment of the system 10, the medical sensor 14 is a pulse oximetry sensor that may non-invasively obtain pulse oximetry data from a patient. In other embodiments, the medical sensor 14 may represent any other suitable non-invasive optical sensor.”).
Regarding claim 15, Veen discloses The sensor system as claimed in claim 1, Veen further discloses wherein said processing unit is configured for taking previously obtained spectral information and/or a previously determined modulation mode and/or previously determined settings of an interference reduction algorithm into account in determining the modulation mode and/or the settings of an interference reduction algorithm (Para. [0006], “For example in pulse oximeters, the light sources are modulated such that at the photo-detector the emitted light can be distinguished from ambient light by filtering or demodulation. Regardless of the modulation techniques applied, conventional methods rely on knowledge of the spectral modulation of the environmental light and assume that the light source modulation frequency or band that is used can remain fixed for the lifetime of the device.” Historical information from some devices ambient light data can be used.).
Regarding claim 16, Veen and Krishnan teach The sensor system of claim 1, Veen fails to disclose wherein the first device is a patient monitor positioned in a room with the second device.
However, in the same field of endeavor, Krishnan teaches wherein the first device is a patient monitor positioned in a room with the second device (Para. [0004], “Non-invasive medical sensor systems may include a medical sensor and an electronic patient monitor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include an ambient light detection device separate from the sensor as taught by Krishnan in order to connect to multiple other devices (Para. [0024], “In certain embodiments, the patient monitor 12 may include a processor that may determine a physiological parameter of a patient based on these signals obtained from the medical sensor 14. Indeed, in the presently illustrated embodiment of the system 10, the medical sensor 14 is a pulse oximetry sensor that may non-invasively obtain pulse oximetry data from a patient. In other embodiments, the medical sensor 14 may represent any other suitable non-invasive optical sensor.”).
Regarding claim 17, Veen and Krishnan teach The sensor system of claim 1, Veen further discloses wherein the first device is configured to store a history of ambient light spectra detected by the light detector of the first device (Para. [0006], “For example in pulse oximeters, the light sources are modulated such that at the photo-detector the emitted light can be distinguished from ambient light by filtering or demodulation. Regardless of the modulation techniques applied, conventional methods rely on knowledge of the spectral modulation of the environmental light and assume that the light source modulation frequency or band that is used can remain fixed for the lifetime of the device.” Historical information from some devices ambient light data can be used.),
and wherein the sensor system is configured to utilize at least some of the history of ambient light spectra for emitting modulated light by the second device (Para. [0006], “For example in pulse oximeters, the light sources are modulated such that at the photo-detector the emitted light can be .
Regarding claim 19, Veen and Krishnan teach The sensor system of claim 1, Veen fails to disclose wherein the first device is fixed in place relative to the subject.
However, in the same field of endeavor, Krishnan teaches wherein the first device is fixed in place relative to the subject (Para. [0024], “The patient monitor 12 may exchange signals with the medical sensor 14 via a communication cable 16.” Thus the patient monitor and sensor are separate devices capable of communicating together without the patient monitor moving.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include an ambient light detection device separate from the sensor as taught by Krishnan in order to connect to multiple other devices (Para. [0024], “In certain embodiments, the patient monitor 12 may include a processor that may determine a physiological parameter of a patient based on these signals obtained from the medical sensor 14. Indeed, in the presently illustrated embodiment of the system 10, the medical sensor 14 is a pulse oximetry sensor that may non-invasively obtain pulse oximetry data from a patient. In other embodiments, the medical sensor 14 may represent any other suitable non-invasive optical sensor.”).
Regarding claim 21, Veen and Krishnan teach The sensor system of claim 1, Veen further discloses wherein the sensor system is preconfigured with information about ambient light interference present or potentially present within an environment that the sensor system is utilized (Para. [0006], “For example in pulse oximeters, the light sources are modulated such that at the photo-detector the emitted light can be distinguished from ambient light by filtering or demodulation. Regardless of the modulation techniques applied, conventional methods rely on knowledge of the .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (US 2011/0092824 A1) (hereinafter – Veen) in view of Krishnan et al. (US 2012/0136257 A1) (hereinafter – Krishnan) in further view of Benaron (US 2015/0148636 A1) (hereinafter – Benaron).

Regarding claim 4, Veen and Krishnan teach The sensor device as claimed in claim 1, Veen fails to disclose wherein said processing unit is configured to determine if sufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold and wherein the sensor device further comprises an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold.
However, in the same field of endeavor, Benaron teaches wherein said processing unit is configured to determine if sufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold and wherein the sensor device further comprises an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold (Para. [0081], “Broadband Light: Light produced over a spectrally continuous and wide range of wavelengths (called the spectral width, spectral range, or bandwidth) sufficient to perform a detection or analysis, for example by solution of multiple simultaneous spectroscopic equations using a set of optical filters over a sensor. The broadband light could be ambient (such as from sunlight or room .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include a bandwidth measurement as taught by Benaron in order to assure working conditions are correct (Abstract, “Additional broadband light can be added when ambient light alone may be sufficient illumination for analysis.”).
Regarding claim 10, Veen and Krishnan teach The device as claimed in claim 1, Veen fails to disclose further comprising: a processing unit for determining if sufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold,
and an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold.
However, in the same field of endeavor, Benaron teaches further comprising: a processing unit for determining if sufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold (Para. [0081], “Broadband Light: Light produced over a spectrally continuous and wide range of wavelengths (called the spectral width, spectral range, or bandwidth) sufficient to perform a detection or analysis, for example by solution of multiple simultaneous spectroscopic equations using a set of optical filters over a sensor. The broadband light could be ambient (such as from sunlight or room light), or it could be produced by additional sources such as a white LED integrated into the sensor.”),
and an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold (Para. [0081], “Broadband Light: Light produced over a spectrally .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include a bandwidth measurement as taught by Benaron in order to assure working conditions are correct (Abstract, “Additional broadband light can be added when ambient light alone may be sufficient illumination for analysis.”).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (US 2011/0092824 A1) (hereinafter – Veen) in view of Krishnan et al. (US 2012/0136257 A1) (hereinafter – Krishnan) in further view of Lisogurski et al. (US 2015/0018649 A1) (hereinafter – Lisogurski).

Regarding claim 18, Veen and Krishnan teach The sensor system of claim 1, Veen fails to disclose wherein the second device is a battery- powered device.
However, in the same field of endeavor, Lisogurski teaches wherein the second device is a battery- powered device (Para. [0063], “In some embodiments, sensor unit 312 may be connected to monitor 314 as shown. Sensor unit 312 may be powered by an internal power source, e.g., a battery (not shown).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include a battery powered device as taught by Lisogurski in order to attach at different locations and allow for wireless connections (Para. .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veen et al. (US 2011/0092824 A1) (hereinafter – Veen) in view of Krishnan et al. (US 2012/0136257 A1) (hereinafter – Krishnan) in further view of Sinha et al. (US 2017/0065230 A1) (hereinafter – Sinha).

Regarding claim 8, Veen and Krishnan teach The sensor system as claimed in claim 1, Veen fails to disclose wherein said first device further comprises an analysis unit for analyzing the detected ambient light spectrum and generating said context information,
and wherein the first device is a lighting apparatus and said context information obtaining unit comprises an interface for receiving or measuring the emission spectrum of the lighting apparatus and generating said context information from said emission spectrum.
However, in the same field of endeavor, Sinha teaches wherein said first device further comprises an analysis unit for analyzing the detected ambient light spectrum and generating said context information (Para. [0076], “Block S140 functions to generate data that can be used to normalize the time series of image data, using sensors of the mobile computing device that can provide contextual data. In one variation, Block S140 comprises using a camera module of the mobile computing device to acquire ambient light data from the environment of the individual, while the body region of the individual is being scanned in Block S110, such that the ambient light data can be used to correct or normalize the PPG data of Block S110 in relation to the environment of the individual.”),
and wherein the first device is a lighting apparatus and said context information obtaining unit comprises an interface for receiving or measuring the emission spectrum of the lighting apparatus and generating said context information from said emission spectrum (Para. [0076], “Block S140 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include a specific force range as taught by Sinha in order to provide contextual data (Para. [0076], “In one variation, Block S140 comprises using a camera module of the mobile computing device to acquire ambient light data from the environment of the individual, while the body region of the individual is being scanned in Block S110, such that the ambient light data can be used to correct or normalize”).
Regarding claim 20, Veen and Krishnan teach The sensor system of claim 1, Veen fails to disclose wherein the first device is a component of a lighting apparatus or lighting system.
However, in the same field of endeavor, Sinha teaches wherein the first device is a component of a lighting apparatus or lighting system (Para. [0076], “Block S140 functions to generate data that can be used to normalize the time series of image data, using sensors of the mobile computing device that can provide contextual data. In one variation, Block S140 comprises using a camera module of the mobile computing device to acquire ambient light data from the environment of the individual, while the body region of the individual is being scanned in Block S110, such that the ambient light data can be used to correct or normalize the PPG data of Block S110 in relation to the environment of the individual.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Veen to include a specific force range as taught .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791